Citation Nr: 0714818	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  03-15 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected residuals of a left hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1982 to June 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma where the veteran was initially awarded 
service connection for laceration and abrasion scars, left 
hand, and assigned his initial noncompensable rating.

The case was brought before the Board in April 2005, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claim, to include affording him a VA 
examination. The requested development having been partially 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  Based upon 
his failure to respond to a July 2006 letter, the Board 
concludes the veteran does not want a hearing before the 
Board or the AOJ.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, despite the extensive procedural history of 
this case, it must again be remanded. The RO/AMC did not 
comply with the Board's prior Remand orders.

The Board is obligated by law to ensure that the RO/AMC 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  When the Board last remanded this 
claim, it was partially for the purpose of ensuring the 
RO/AMC obtained all identified treatment records relevant to 
the veteran's claim.  

At the time of the April 2005 remand, the veteran had 
submitted statements from VA doctors indicating ongoing 
treatment at the VA Medical Centers in Lawton, Ft. Sill and 
Oklahoma City since his separation from the military in June 
2002.  Only the few, limited pages from these medical centers 
submitted by the veteran himself are currently in the C-file.  
Notwithstanding the Remand action paragraphs, there is no 
evidence in the file that the RO/AMC ever attempted to secure 
all VA outpatient treatment records identified. The RO/AMC 
should make an effort to obtain these records as well as any 
other recent VA outpatient treatment records from June 2002 
to the present.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (indicating that federal records are considered part 
of the record on appeal since they are within VA's 
constructive possession).

The veteran additionally submitted a statement from private 
Dr. Collado indicating private treatment at least in November 
2003.  In accordance with the Board Remand, the RO/AMC 
requested the veteran to send in signed release forms for any 
and all private treatment.  The veteran, attaching the same 
November 2003 statement from Dr. Collado, sent the RO a 
signed consent and release form for the release of all 
private treatment records from the Goodyear Medical Center in 
November 2003.  There is no indication the RO/AMC ever 
attempted to contact the Goodyear Medical Center for any and 
all medical treatment records, specifically in conjunction 
with Dr. Collado's November 2003 statement.  The RO/AMC 
should attempt to obtain these private medical treatment 
records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records for 
treatment from the VA Outpatient Clinics 
and Medical Centers in Ft. Sill, Oklahoma; 
Lawton, Oklahoma; and Oklahoma City, 
Oklahoma from January 2002 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  The RO/AMC should request medical 
records from Goodyear Medical Center and 
Dr. Collado, and the RO/AMC should specify 
that actual treatment records, as opposed 
to summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

3.  After obtaining the above records, to 
the extent available, the RO/AMC should 
complete any additional developmental steps 
deemed warranted by the new evidence.

4.  The RO/AMC should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 and Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

